Exhibit 10.1

CHECKFREE CORPORATION

AMENDED AND RESTATED

2002 STOCK INCENTIVE PLAN

1. Purpose of the Plan. This plan (the “Plan”) is intended as an incentive to
further the growth and profitability of the Company and to encourage stock
ownership on the part of (a) associates of the Company and its Affiliates,
(b) consultants and advisers who provide significant services to the Company and
its Affiliates, and (c) directors of the Company who are not associates of the
Company. By encouraging such stock ownership, the Company seeks to attract,
retain, and motivate Associates, Consultants, and Directors with training,
experience, and ability. All management and Associates, Consultants and
Directors of the Company are eligible to receive Awards under the Plan.

2. Effective Date. The Plan shall become effective on November 6, 2002 (the
“Effective Date”), subject to ratification by an affirmative vote of the holders
of a majority of the Shares which are present, in person or by proxy, and
entitled to vote at the 2002 Annual Meeting of Stockholders.

3. Administration.

3.01. Administration of the Plan. The Plan shall be administered by a Committee
of the Board. If any class of equity securities of the Company is registered
under section 12 of the Exchange Act, all members of the Committee will be
“non-employee directors” as defined in Rule 16b-3(b)(2)(i) promulgated under the
Exchange Act (or any successor rule of like tenor and effect) and “outside
directors” as defined in section 162(m) of the Code and the regulations
promulgated thereunder.

3.02. Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. Subject to the
provisions of the Plan, the Committee is authorized to establish, amend and
rescind such rules and regulations as it may deem appropriate for its conduct
and for the proper administration of the Plan, to make all determinations under
and interpretations of, and to take such actions in connection with, the Plan or
the Awards granted thereunder as it may deem necessary or advisable, including,
but not limited to, the power to (a) determine which Associates and Consultants
shall be granted Awards, (b) prescribe the terms and conditions of the Awards
(other than the Options and Restricted Stock granted to Non-Employee Directors
pursuant to Section 9), (c) interpret the Plan and the Awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Associates, Consultants and Directors who are foreign nationals
or employed outside of the United States, (e) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith, and (f) interpret, amend or revoke any such rules. Subject to the
terms and provisions of the Plan, the Committee, in its sole discretion, may
grant, at any time and from time to time as determined by the Committee,
Options, SARs, Restricted Stock, Performance Units, Performance Shares, or a
combination thereof.

3.03. Non-Employee Directors. Notwithstanding any contrary provision of this
Section 3, the Board shall administer Section 9 of the Plan, and the Committee
shall exercise no discretion with respect to Section 9. In the Board’s
administration of Section 9 and the Options, Restricted Stock and any Shares
granted to Non-Employee Directors, the Board shall have all of the authority and
discretion otherwise granted to the Committee with respect to the administration
of the Plan.

3.04. Decisions Binding. All actions, determinations and decisions made by the
Committee pursuant to the provisions of the Plan shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law. No member of the Committee shall be liable for any action taken or
determination made relating to the Plan, except for gross negligence or willful
misconduct.



--------------------------------------------------------------------------------

3.05. Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more directors or officers of the
Company; provided, however , that the Committee may not delegate its authority
and powers (a) with respect to Section 16 Persons, or (b) in any way which would
jeopardize the Plan’s qualification under Section 162(m) of the Code or Rule
16b-3 of the Exchange Act.

3.06. Indemnification. Each member of the Committee shall be indemnified by the
Company against costs, expenses and liabilities (other than amounts paid in
settlements to which the Company does not consent, which consent shall not be
unreasonably withheld) reasonably incurred by such member in connection with any
action taken in relation to the Plan to which he or she may be a party by reason
of service as a member of the Committee, except in relation to matters as to
which he or she shall be adjudged in such action to be personally guilty of
gross negligence or willful misconduct in the performance of his or her duties.
The foregoing right to indemnification shall be in addition to such other rights
as the Committee member may enjoy as a matter of law, by reason of insurance
coverage of any kind, or otherwise.

4. Stock Subject to Plan.

4.01. Number of Shares. The stock subject to Awards under the Plan shall be
shares of the common stock, $.01 par value, of CheckFree Corporation (the
“Shares”). The Shares issued pursuant to Awards granted under the Plan may be
authorized and unissued Shares, Shares purchased on the open market or in a
private transaction, Shares held as treasury stock, or Shares which remain
available for future awards under the Company’s 1995 Stock Option Plan, as
amended, as of the Effective Date of this Plan (including Shares represented by
awards under the Company’s 1995 Stock Option Plan which are forfeited, expire,
cancelled without delivery of shares, or otherwise result in return of Shares to
the Company). The aggregate number of Shares for which Awards may be granted
under the Plan shall not exceed 6,000,000 Shares, subject to adjustment in
accordance with the terms of Section 4.04 hereof.

4.02. Lapsed Awards. Any Shares subject to an Award which for any reason expires
or is terminated unexercised as to such Shares and any Shares reacquired by the
Company pursuant to any forfeiture hereunder may again be the subject of an
Award under the Plan.

4.03. Exercise; Proceeds. The Committee, in its sole discretion, may permit the
exercise or issuance of any Award as to full Shares or fractional Shares.
Proceeds from the sale of Shares under Awards shall constitute general funds of
the Company.

4.04. Stock Splits; Mergers; Reorganizations.

 

  (a) In the event of a stock split, stock dividend, combination or exchange of
shares, exchange for other securities, reclassification, reorganization,
redesignation or other change in the Company’s capitalization, the aggregate
number of Shares for which Awards may be granted under this Plan, the number of
Shares subject to outstanding Awards and the Exercise Price of the Shares
subject to outstanding Options shall be proportionately adjusted or substituted
to reflect the same. The Committee shall make such other adjustments to the
Awards, the provisions of the Plan and the Awards Agreements, which adjustments
may provide for the elimination of fractional Shares.

 

  (b) In the event of a change of the Company’s common stock resulting from a
merger or similar reorganization as to which the Company is the surviving
corporation, the number and kind of Shares which thereafter may be purchased
pursuant to an Award under the Plan and the number and kind of Shares then
subject to Options granted hereunder and the price per Share thereof shall be
appropriately adjusted in such manner as the Committee may deem equitable to
prevent dilution or enlargement of the rights available or granted hereunder.



--------------------------------------------------------------------------------

5. Stock Options.

5.01. Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Associates and Consultants at any time and from time to time
as determined by the Committee in its sole discretion. The Committee, in its
sole discretion, shall determine the number of Shares subject to each Option.
The Committee may grant Incentive Stock Options, Nonqualified Stock Options, or
a combination thereof. More than one Option may be granted to an individual
under the Plan.

5.02. Award Agreement.

 

  (a) Each Option shall be evidenced by an Award Agreement that shall specify
the Exercise Price, the expiration date of the Option, the number of Shares to
which the Option pertains, any conditions to exercise of the Option, and such
other terms and conditions as the Committee, in its discretion, shall determine.
The Award Agreement shall specify whether the Option is intended to be an
Incentive Stock Option or a Nonqualified Stock Option.

 

  (b) The Committee may grant Options having terms and provisions which vary
from those specified in the Plan if such Options are granted in substitution
for, or in connection with the assumption of, existing options granted by
another corporation and assumed or otherwise agreed to be provided for by the
Company pursuant to or by reason of a transaction involving a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation to which the Company is a party.

5.03. Exercise Price. Subject to the provisions of this Section 5.03, the
Exercise Price for each Option granted under the Plan shall be determined by the
Committee in its sole discretion.

5.03.1. Fair Market Value. The Exercise Price of any Option granted under the
Plan shall be not less than the Fair Market Value of a Share on the Grant Date.

5.03.2. Incentive Stock Options. In the case of an Incentive Stock Option, no
Incentive Stock Option may be granted to an Associate (together with persons
whose stock ownership is attributed to the Associate pursuant to section 424(d)
of the Code) who, on the Grant Date, is considered under Section 422(b)(6) of
the Code to own stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of its Parent or
any Subsidiary corporation; provided , however , this restriction shall not
apply if at the time such Incentive Stock Option is granted the Exercise Price
of such Incentive Stock Option shall be at least 110% of the Fair Market Value
of such Share.

5.03.3. Substitute Options. Notwithstanding the provisions of Sections 5.03.1
and 5.03.2, in the event that the Company or an Affiliate consummates a
transaction described in section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become Associates
or Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
section 424(a) of the Code, shall determine the exercise price of such
substitute Options.

5.04. Expiration of Options.

5.04.1. Expiration Dates. Each Option shall terminate no later than the first to
occur of the following events:

 

  (a) The date for termination of the Option set forth in the written Award
Agreement;

 

  (b) The expiration of ten (10) years from the Grant Date (except as provided
in Section 5.08.4 regarding Incentive Stock Options);



--------------------------------------------------------------------------------

  (c) Upon Termination of Service For Cause;

 

  (d) The expiration of thirty (30) days from the date and time of the
Participant’s Termination of Service for a reason other than the Participant’s
death, Disability, or Retirement, or Termination of Service For Cause, unless
the Committee in its sole discretion elects to extend the exercisability of an
Option to not more than three (3) months from Termination of Service;

 

  (e) The expiration of one (1) year from the date of the Participant’s death or
the Participant’s Termination of Service by reason of death or Disability
(except as provided in Section 5.08.2 regarding Incentive Stock Options);

 

  (f) The expiration of three (3) years from the date of the Participant’s
Termination of Service by reason of Retirement (except as provided in
Section 5.08.2 regarding Incentive Stock Options); or

 

  (g) Upon the Committee’s determination that, after a Participant’s Termination
of Service, the Participant engages or engaged in employment or activities
contrary, in the sole opinion of the Committee, to the best interests of the
Company.

5.04.2. Committee Discretion. Subject to the limits of Sections 5.04.1, the
Committee, in its sole discretion, (a) shall provide in each Award Agreement
when each Option expires and becomes unexercisable, and (b) may, after an Option
is granted, extend the maximum term of the Option (subject to Section 5.08.4
regarding Incentive Stock Options).

5.05. Exercisability of Options. Options granted under the Plan will be
exercisable at such times and be subject to such terms and conditions as the
Committee shall determine in its sole discretion. After an Option is granted,
the Committee, in its sole discretion, may accelerate the exercisability of the
Option. In no event, however, may any Option granted to a Section 16 Person be
exercisable until at least six (6) months following the Grant Date.

5.06. Payment. Options shall be exercised by the Participant’s delivery of a
written notice of exercise to the Company’s Chief Financial Officer or any other
officer of the Company designated by the Committee to accept such notices on its
behalf, specifying the number of Shares for which it is exercised.

On the date of exercise of an Option, the Participant or other person exercising
the Option shall make full payment of the Exercise Price (a) in cash; (b) with
the consent of the Committee, by tendering previously acquired Shares which have
been held by the Participant for at least six months (valued at their Fair
Market Value as of the date of tender); (c) with the consent of the Committee,
and to the extent permitted by applicable law, with a full recourse promissory
note of the Participant for the portion of the Exercise Price in excess of the
par value of Shares subject to the Option, under terms and conditions determined
by the Committee and in cash for the par value of the Shares; (d) by any other
means which the Committee, in its sole discretion, determines to both provide
legal consideration for the Shares, and to be consistent with the purposes of
the Plan (e) with the consent of the Committee, any combination of (a), (b),
(c), or (d); or (f) with the consent of the Committee, if the Shares subject to
the Option have been registered under the Securities Act, and there is a regular
public market for the Shares, by delivering to the Company on the date of
exercise of the Option written notice of exercise together with:

 

(i) written instructions to forward a copy of such notice of exercise to a
broker or dealer as defined in Section 3(a)(4) and 3(a)(5) of the Exchange Act,
and designated in such notice (“Broker”), and to deliver to the specified
account maintained with the Broker by the person exercising the Option a
certificate for the Shares purchased upon the exercise of the Option, and

 

(ii) a copy of irrevocable instructions to the Broker to deliver promptly to the
Company a sum equal to the purchase price of the Shares purchased upon exercise
of the Option.



--------------------------------------------------------------------------------

If previously acquired Shares are to be used to pay the Exercise Price of an
Incentive Stock Option, the Company prior to such payment must be furnished with
evidence satisfactory to it that the acquisition of such Shares and their
transfer in payment of the exercise price satisfy the requirements of
Section 422 of the Code and other applicable laws.

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant’s designated broker), Share certificates (which
may be in book entry form) representing such Shares.

5.07. Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of the Nasdaq Stock Market
or any national securities exchange or system upon which Shares are then listed
or traded, or any blue sky or state securities laws.

5.08. Certain Additional Provisions for Incentive Stock Options. Notwithstanding
anything to the contrary contained in this Section 5, the following provisions
shall apply to any Incentive Stock Option granted pursuant to the Plan.

5.08.1. Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Associate during any calendar year (under
all plans of the Company and its Subsidiaries) shall not exceed $100,000. If an
Incentive Stock Option which exceeds the $100,000 limitation of this
Section 5.08.1 is granted, the portion of such Option which is exercisable for
Shares in excess of the $100,000 limitation shall be treated as a Nonqualified
Stock Option pursuant to Section 422(d) of the Code. Except as otherwise
expressly provided in the immediately preceding sentence, this Section 5.08.1
has no application to Options granted under the Plan as Nonqualified Stock
Options.

5.08.2. Termination of Service. No Incentive Stock Option may be exercised more
than three (3) months after the Participant’s Termination of Service for any
reason other than Disability or death, unless (a) the Participant dies during
such three-month period, or (b) the Award Agreement or the Committee permits
later exercise, in which case the Incentive Stock Option shall be deemed a
Nonqualified Stock Option.

5.08.3. Company and Subsidiaries Only. Incentive Stock Options may be granted
only to persons who are Associates of the Company or a Subsidiary on the Grant
Date.

5.08.4. Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided , however , that if
the Option is granted to an Associate who, together with persons whose stock
ownership is attributed to the Associate pursuant to section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, the Option may
not be exercised after the expiration of five (5) years from the Grant Date.

5.09. Special Vesting Rule for Death and Disability. Unless and until an Option
is earlier terminated pursuant to Section 5.04, the time elapsed from the date
of death or the date of a Participant’s Termination of Service by reason of a
Participant’s Disability to the date of an exercise of an Option shall accrue
toward any vesting requirements in the Award Agreement evidencing such Option as
if the Participant had remained employed by the Company.

5.10. Special Rule for Retirement. Unless and until an Option is earlier
terminated pursuant to Section 5.04, the time elapsed from the date of a
Participant’s Termination of Service by reason of a Participant’s Retirement to
the date of an exercise of an Option shall accrue toward any vesting
requirements in the Award Agreement evidencing such Option as if the Participant
had remained employed by the Company; provided , however , notwithstanding the
foregoing, at the time of the exercise of an Option by a Participant following
Termination of Service by reason of Retirement, the Participant must represent
and warrant to the Company that he or she has been in material compliance with
the terms and conditions of the Retirement Agreement with the Company; and
provided , further , that in the event the Participant violates the Retirement
Agreement, all of the



--------------------------------------------------------------------------------

Participant’s unexercised Options shall immediately terminate and the
Participant shall return to the Company the economic value of any Option which
was realized or obtained (measured at the date of exercise) by the Participant
after the violation of the Retirement Agreement.

6. Stock Appreciation Rights.

6.01. Grant of SARs; Exercise Price and Other Terms.

 

  (a) Subject to the terms and conditions of the Plan, an SAR may be granted to
Associates and Consultants at any time and from time to time as shall be
determined by the Committee, in its sole discretion. The Committee may grant
Affiliated SARs, Freestanding SARs, Tandem SARs, or any combination thereof. The
Committee shall have complete discretion to determine the number of SARs granted
to any Participant.

 

  (b) The Committee, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan.
However, the exercise price of a Freestanding SAR shall be not less than the
Fair Market Value of a Share on the Grant Date. The exercise price of Tandem or
Affiliated SARs shall equal the Exercise Price of the related Option. In no
event shall an SAR granted to a Section 16 Person become exercisable until at
least six (6) months after the Grant Date (or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3).

6.02. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. With respect to a Tandem SAR granted in connection with an
Incentive Stock Option: (a) the Tandem SAR shall expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the Tandem SAR shall be for no more than one hundred percent
(100%) of the difference between the Exercise Price of the underlying Incentive
Stock Option and the Fair Market Value of the Shares subject to the underlying
Incentive Stock Option at the time the Tandem SAR is exercised; and (c) the
Tandem SAR shall be exercisable only when the Fair Market Value of the Shares
subject to the Incentive Stock Option exceeds the Exercise Price of the
Incentive Stock Option.

6.03. Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as the Committee, in its sole discretion, shall
determine. However, no SAR granted to a Section 16 Person shall be exercisable
until at least six (6) months after the Grant Date (or such shorter period as
may be permissible while maintaining compliance with Rule 16b-3).

6.04. SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.

6.05. Expiration of SARs. An SAR granted under the Plan shall expire upon the
date determined by the Committee, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Section 5.04 also
shall apply to SARs.

6.06. Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

  (a) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

  (b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, payment for an SAR may be in cash, Shares or
a combination thereof.



--------------------------------------------------------------------------------

7. Restricted Stock.

7.01. Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Associates and Consultants in such amounts as the Committee,
in its sole discretion, shall determine. The Committee, in its sole discretion,
shall determine the number of Shares to be granted to each Participant.

7.02. Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, any price to be paid for the Shares, and such
other terms and conditions as the Committee, in its sole discretion, shall
determine. Unless the Committee determines otherwise, Shares of Restricted Stock
shall be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.

7.03. Transferability. Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the end of the
applicable Period of Restriction. In no event may the restrictions on Restricted
Stock granted to a Section 16 Person lapse prior to six (6) months following the
Grant Date.

7.04. Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 7.04. For example, the Committee
may set restrictions based upon the achievement of specific performance
objectives (Company-wide, divisional, or individual), applicable Federal or
state securities laws, or any other basis determined by the Committee in its
discretion. The Committee, in its discretion, may legend the certificates
representing Restricted Stock to give appropriate notice of the restrictions
applicable to such Shares.

7.05. Removal of Restrictions. Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan shall be released from escrow as soon
as practicable after the last day of the Period of Restriction. The Committee,
in its discretion, may accelerate the time at which any restrictions shall
lapse, and remove any restrictions; provided , however , that the Period of
Restriction on Shares granted to a Section 16 Person may not lapse until at
least six (6) months after the Grant Date. After the restrictions have lapsed,
the Participant shall be entitled to have any legend or legends under
Section 7.04 removed from his or her Share certificate, and the Shares shall be
freely transferable by the Participant.

7.06. Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless otherwise provided in the Award Agreement.

7.07. Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid. With respect to Restricted Stock
granted to a Section 16 Person, any dividend or distribution that constitutes a
“derivative security” or an “equity security” under Section 16 of the Exchange
Act shall be subject to a Period of Restriction equal to the longer of: (a) the
remaining Period of Restriction on the Shares of Restricted Stock with respect
to which the dividend or distribution is paid; or (b) six (6) months.

7.08. Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

8. Performance Units and Performance Shares.

8.01. Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Associates and Consultants at any time and from time to
time, as shall be determined by the Committee, in its sole discretion. The
Committee shall have complete discretion in determining the number of
Performance Units and Performance Shares granted to any Participant.



--------------------------------------------------------------------------------

8.02. Initial Value. Each Performance Unit shall have an initial value that is
established by the Committee on or before the Grant Date. Each Performance Share
shall have an initial value equal to the Fair Market Value of a Share on the
Grant Date.

8.03. Performance Objectives and Other Terms. The Committee shall set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Units or Shares
that will be paid out to the Participants. The Committee may set performance
objectives based upon the achievement of Company-wide, divisional, or individual
goals, or any other basis determined by the Committee in its discretion. The
time period during which the performance objectives must be met shall be called
the “Performance Period”. Performance Periods of Awards granted to Section 16
Persons shall exceed six (6) months in length (or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3). Each Award of
Performance Units/Shares shall be evidenced by an Award Agreement that shall
specify the Performance Period, and such other terms and conditions as the
Committee, in its sole discretion, shall determine. The determination of whether
performance objectives have been achieved shall be in the sole discretion of the
Committee.

8.04. Earning of Performance Units and Performance Shares. After the applicable
Performance Period has ended, the Participant shall be entitled to receive a
payout of the number of Performance Units or Shares earned during the
Performance Period, depending upon the extent to which the applicable
performance objectives have been achieved. After the grant of a Performance Unit
or Share, the Committee, in its sole discretion, may reduce or waive any
performance objectives for Award; provided that Performance Periods of Awards
granted to Section 16 Persons shall not be less than six (6) months (or such
shorter period as may be permissible while maintaining compliance with Rule
16b-3).

8.05. Form and Timing of Payment. Payment of earned Performance Units or
Performance Shares shall be made as soon as practicable after the expiration of
the applicable Performance Period, but in no event later than the 15th day of
the third month after the end of the later of the Company’s or the Participant’s
taxable year in which the Performance Shares or Performance Units vest. The
Committee, in its sole discretion, may pay earned Performance Units or
Performance Shares in cash, Shares or a combination thereof.

8.06. Cancellation. On the date set forth in the Award Agreement, all unearned
or unvested Performance Units or Performance Shares shall be forfeited to the
Company, and again shall be available for grant under the Plan.

9. Non-Employee Directors.

9.01. Granting of Options. If any class of equity securities of the Company is
registered under Section 12 of the Exchange Act, the Board, in its sole
discretion, will determine from time to time the number of Nonqualified Stock
Options each Non-Employee Director will receive under the Plan. Future grants
will cease and be suspended at any time that there are not sufficient Shares
available under the Plan.

9.02. Terms of Options.

9.02.1. Option Agreement. Each Option granted pursuant to this Section 9 shall
be evidenced by a written stock option agreement which shall be executed by the
Participant and the Company.

9.02.2. Exercise Price. The Exercise Price for the Shares subject to each Option
granted pursuant to this Section 9 shall be 100% of the Fair Market Value of
such Shares on the Grant Date.

9.02.3. Exercisability. Each Option granted pursuant to this Section 9 shall
become exercisable in full one year after the date the Option is granted. If a
Non-Employee Director incurs a Termination of Service for a reason other than
Retirement, death or Disability, his or her Options which are not exercisable on
the date of such Termination shall never become exercisable. If the Termination
of Service is on account of Retirement, death or Disability, the Option shall
become exercisable in full on the date of the Termination of Service.



--------------------------------------------------------------------------------

9.02.4. Expiration of Options. Each Option shall terminate upon the first to
occur of the following events:

 

  (a) The expiration of ten (10) years from the Grant Date;

 

  (b) The expiration of thirty (30) days from the date and time of the
Participant’s Termination of Service for a reason other than death, Disability
or Retirement, unless the Committee in its sole discretion elects to extend the
exercisability of an Option to not more than three (3) months from Termination
of Service;

 

  (c) The expiration of one (1) year from the date of the Participant’s death or
Termination of Service by reason of death or Disability; or

 

  (d) The expiration of three (3) years from the date of the Participant’s
Termination of Service by reason of Retirement.

9.02.5. Death of Director. Notwithstanding Section 9.02.4, if a Director dies
prior to the expiration of his or her options in accordance with Section 9.02.4,
his or her options shall terminate one (1) year after the date of his or her
death.

9.02.6. Special Rule for Retirement. Notwithstanding the provisions of
Section 9.02.4, if the exercisability of an Option is accelerated under
Section 9.02.3 on account of the Participant’s Retirement, such Option shall
terminate upon the first to occur of: (a) the expiration of three (3) years from
the date the Option was granted; or (b) the expiration of one year from the date
of the Participant’s death.

9.02.7. Not Incentive Stock Options. Options granted pursuant to this Section 9
shall not be designated as Incentive Stock Options.

9.02.8. Other Terms. All provisions of the Plan not inconsistent with this
Section 9 shall apply to Options granted to Non-Employee Directors; provided ,
however , that Section 5.02 (relating to the Committee’s discretion to set the
terms and conditions of Options) shall be inapplicable with respect to
Non-Employee Directors.

9.03. Elections by Non-Employee Directors.

9.03.1. Election to Receive Cash or Shares. Pursuant to such procedures as the
Board (in its discretion) may adopt from time to time, each Non-Employee
Director may elect to forego receipt of all or a portion of committee fees and
meeting fees otherwise due to the Non-Employee Director in exchange for Shares.
The number of Shares received by any Non-Employee Director shall equal the
amount of foregone compensation divided by the Fair Market Value of a Share on
the date that the compensation otherwise would have been paid to the
Non-Employee Director, rounded up to the nearest whole number of Shares. The
procedures adopted by the Board for elections under this Section 9.03 shall be
designed to ensure that any such election by a Non-Employee Director will not
disqualify him or her as a “non-employee director” under Rule 16b-3.

9.03.2. Election to Defer Receipt of Shares. Each Non-Employee Director who
elected, in accordance with Section 9.03.1 of this Plan, to receive committee
fees and meeting fees in the form of shares may also elect to receive such
shares as soon as practicable after the date such fees are otherwise payable or
defer receipt of the shares until the date the Non-Employee Director’s service
on the Board terminates for any reason. If the Non-Employee Director makes such
a deferral election, the shares shall be paid no later than the 15th day of the
third month after the end of the later of the Company’s or the Non-Employee
Director’s taxable year in which the termination of Board service occurs. Such a
deferral election also shall be made pursuant to the procedures the Board (in it
is discretion) may adopt from time to time and by completing and delivering an
election form (the “Election Form”) to the Company. An Election Form effective
for a calendar year shall be delivered to the Company



--------------------------------------------------------------------------------

prior to the first day of such calendar year unless otherwise provided by
Section 409A of the Code, and shall be irrevocable for that calendar year. An
Election Form shall remain in effect for subsequent calendar years until a
written notice to revise the Election Form is delivered to the Company on or
before the first day of the calendar year in which the revision is to become
effective. Except as provided below, an initial Election Form or a revised
Election Form shall apply only to fees otherwise payable to the Non-Employee
Director after the end of the calendar year in which such initial or revised
Election Form is delivered to the Company. Notwithstanding the foregoing, an
election made by a Non-Employee Director in the calendar year in which such
Non-Employee Director first becomes eligible to defer his or her fees and
otherwise participate in this Plan, may be made pursuant to an Election Form
delivered to the Company within 30 days after the date on which the Non-Employee
Director initially becomes eligible to defer such Director Fees and otherwise
participate in the Plan. Such Election Form shall be effective with respect to
fees earned after the date such Election Form is delivered to the Company.

9.04. Restricted Stock. Subject to the terms and conditions of the Plan, the
Board, at any time and from time to time, may grant Shares of Restricted Stock
to Non-Employee Directors in such amounts as the Board, in its sole discretion,
shall determine. The Board, in its sole discretion, shall determine the number
of Shares to be granted to each Non-Employee Director. Awards of Restricted
Stock to Non-Employee Directors shall be subject to the provisions of Section 7
of this Plan; provided , however , that the Board shall have all of the
authority and discretion otherwise granted to the Committee with respect to the
administration of Section 7 regarding Non-Employee Directors only.

10. Section 162(m) Deduction Qualification. Except as otherwise provided in
Section 10.05, the provisions of this Section 10 shall apply only to Awards of
Covered Officers.

10.01. Awards for Covered Officers. Any other provision of the Plan
notwithstanding, all Awards to Covered Officers shall be made in a manner that
allows for the full deductibility of the Award by the Company or its
Subsidiaries under Section 162(m) of the Code; unless the Committee determines
that compliance with Section 162(m) of the Code is not desired with respect to
any specified Award or Awards. In addition, if changes are made to Code
Section 162(m) to permit greater flexibility with respect to any Award or Awards
available under the Plan, the Committee may make adjustments as it deems
appropriate. All Awards for Covered Officers shall comply with the provisions of
this Section 10.

10.02. Designation of Covered Officers. For each Performance Period, the
Committee will designate which Participants are Covered Officers within 90 days
of the beginning of the Performance Period (or such earlier or later date as is
permitted or required by Section 162(m) of the Code).

10.03. Establishment of Performance Goals and Awards for Covered Officers.
Within 90 days of the beginning of a Performance Period (or such earlier or
later date as is permitted or required by Section 162(m) of the Code), the
Committee shall in its sole discretion, for each such Performance Period:
(a) determine and establish in writing one or more Performance Goals applicable
to the Performance Period for each Covered Officer; and (b) either (i) assign
each Covered Officer a target Award expressed as a fixed number of Shares or a
whole dollar amount or (ii) establish a payout table or formula for purposes of
determining the Award payable to each Covered Officer. Each payout table or
formula: (a) shall be in writing; (b) shall be based on a comparison of actual
performance to the Performance Goals; (c) may include a “floor” which is the
level of achievement of the Performance Goal in which payout begins; and
(d) shall provide for an actual Award equal to, less than or greater than the
Covered Officer’s target Award, depending on the extent to which actual
performance approached, reached, or exceeded the Performance Goal. Such
pre-established Performance Goals and Awards must state, in terms of an
objective formula or standard, the method for computing the amount of the Award
payable to each Covered Officer if the Performance Goal is met. A formula or
standard is objective if a third party having knowledge of the relevant
performance results could calculate the amount to be paid to the Covered
Officer. The Committee may from time to time establish any number of Performance
Periods, Performance Goals and Awards for any Covered Officer running
concurrently, in whole or in part, provided, that in so doing the Committee does
not jeopardize the Company’s deduction for such Awards under Section 162(m) of
the Code. The Committee may select different Performance Goals and Awards for
different Covered Officers.

10.04. Certification of Achievement of Performance Goals and Amount of Awards.
After the end of each Performance Period, or such earlier date if the
Performance Goals are achieved (and such date otherwise



--------------------------------------------------------------------------------

complies with Section 162(m) of the Code), the Committee shall certify in
writing, prior to the unconditional payment of any Award, that the Performance
Goals for the Performance Period and all other material terms of the Plan were
satisfied and to what extent they were satisfied. The Committee shall determine
the actual Award for each Covered Officer based on the payout table/formula
established in Section 10.03, as the case may be. Extraordinary Events shall
either be excluded or included in determining the extent to which the
corresponding Performance Goal has been achieved, whichever will produce the
higher Award; provided, however, notwithstanding the attainment of specified
Performance Goals, the Committee has the discretion to reduce or eliminate an
Award that would otherwise be paid to any Participant, including any Covered
Officer, based on the Committee’s evaluation of Extraordinary Events or other
factors. Without limiting the manner of computing Awards set forth in the
preceding sentence, with respect to Covered Officers, the Committee may not
under any circumstances increase the amount of an Award.

10.05. Maximum Award. Any other provision of the Plan notwithstanding, the
maximum aggregate Awards payable to any Participant under the Plan during any
one or more Performance Periods during a Fiscal Year shall not exceed 500,000
Shares, which maximum number of Shares shall be adjusted pursuant to
Section 4.04.

11. Miscellaneous.

11.01. Forfeiture. Notwithstanding anything in the Plan or in any Award
Agreement to the contrary, in the event of a breach of conduct by a Participant
or former Participant (including, without limitation, any conduct prejudicial to
or in conflict with the Company or an Affiliate), or any activity of a
Participant or former Participant in competition with any of the businesses of
the Company or an Affiliate, the Committee may (a) cancel any outstanding Award
granted to the Participant, in whole or in part, whether or not vested, and/or
(b) if such conduct or activity occurs within one year following the exercise or
payment of an Award, require the former Participant to repay to the Company any
gain realized or payment received upon the exercise or payment of such Award
(with such gain or repayment valued as of the date of exercise or payment). Such
cancellation or repayment obligation shall be effective as of the date specified
by the Committee. Any repayment obligation may be satisfied in Shares or cash or
a combination thereof (based upon the Fair Market Value of the Shares on the day
prior to the date of payment), and the Committee may provide for an offset to
any future payments owed by the Company or Affiliate to such individual if
necessary to satisfy the repayment obligation. The determination of whether any
Participant or former Participant has engaged in a breach of conduct or any
activity in competition with any of the businesses of the Company or an
Affiliate shall be determined by the Committee in good faith and in its sole
discretion.

11.02. No Contract of Employment. Nothing in the Plan or in any Award or Award
Agreement shall confer on any Participant any right to continue in the employ or
service of the Company or any Parent or Subsidiary of the Company or interfere
with the right of the Company to terminate such Participant’s employment or
other services at any time. The establishment of the Plan shall in no way, now
or hereafter, reduce, enlarge or modify the employment relationship between the
Company or any Parent or Subsidiary of the Company and the Participant. Awards
granted under the Plan shall not be affected by any change of duties or position
of the Participant with the Company.

11.03. Participation. No Associate or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.

11.04. Change in Control. In the event of a Change in Control, all outstanding
Awards granted under this Plan shall then be immediately exercisable to the
extent of 100% of the Shares subject thereto notwithstanding any contrary
waiting or vesting periods specified in this Plan or in any applicable Award
Agreement. In addition to the foregoing, the Board of Directors may, in its
discretion, accelerate the vesting of Awards granted under the Plan in
circumstances that do not constitute a change in control as defined herein.

11.05. Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.



--------------------------------------------------------------------------------

11.06. Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.

11.07. Nontransferability of Awards; Unfunded Plan. No Award granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than (a) by will or the laws of descent and distribution,
(b) pursuant to a qualified domestic relations order (as defined in
Section 401(a)(13) of the Code or Section 206(d)(3) of the Employee Retirement
Income Security Act of 1974, as amended, or (c) to the limited extent provided
in Section 11.05; provided that in the case of an Incentive Stock Option, such
transfer or assignment may occur only to the extent it will not result in
disqualifying such option as an incentive stock option under Section 422 of the
Code, or any successor provision. All rights with respect to an Award granted to
a Participant shall be available during his or her lifetime only to the
Participant or his or her guardian or legal representative. Notwithstanding the
foregoing, to the extent provided in the applicable Award Agreement, a
Participant may transfer a Nonqualified Stock Option either (i) to members of
his or her immediate family (as defined in Rule 16a-1 promulgated under the
Exchange Act), to one or more trusts for the benefit of such family members, or
to partnerships or other entities in which such family members are the only
partners or owners, provided that the Participant does not receive any
consideration for the transfer, or (ii) if such transfer is approved by the
Committee. If such transfer is permitted under the Award Agreement, any
Nonqualified Stock Option held by such transferees are subject to the same terms
and conditions that applied to such Nonqualified Stock Options immediately prior
to transfer based on the transferor Participant’s continuing relationship with
the Company. It is intended that the Plan be an “unfunded” plan for incentive
compensation. The Plan does not give a Participant any interest, lien or claim
against any specific asset of the Company. No Participant or beneficiary shall
have any rights under this Plan other than as a general unsecured creditor of
the Company.

11.08. No Rights as Stockholder. Except to the limited extent provided in
Sections 7.06 and 7.07, no Participant (nor any beneficiary) shall have any of
the rights or privileges of a stockholder of the Company with respect to any
Shares issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

11.09. Agreements and Representations of Optionees. As a condition to the
exercise of an Award, the Committee may, in its sole determination, require the
Participant to represent in writing that the Shares being purchased are being
purchased only for investment and without any present intent at the time of the
acquisition of such Shares to sell or otherwise dispose of the same.

11.10. Tax Withholding Requirements.

 

  (a) The Company’s obligation to deliver Shares upon issuance or exercise of an
Award shall be subject to the Participant’s satisfaction of all applicable
federal, state or local tax withholding obligations. Prior to the delivery of
any Shares or cash pursuant to an Award (or exercise thereof), the Company shall
have the power and the right to deduct or withhold from any salary, wages, or
other compensation for services payable by the Company to or with respect to a
Participant, or require a Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, and local withholding tax liability
(including the Participant’s FICA obligation) attributable to such Participant’s
(or any beneficiary’s or personal representative’s) receipt or disposition of
Shares purchased or acquired under any Award or to take any such other action as
it deems necessary to enable it to satisfy any such tax withholding obligations.

 

  (b)

The Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit or require a Participant to satisfy all or
part of the Participant’s tax withholding liabilities in connection with an
Award by (i) having the Company withhold otherwise deliverable Shares, or
(ii) delivering to the Company already-owned Shares having a



--------------------------------------------------------------------------------

 

Fair Market Value equal to the amount required to be withheld. The amount of the
withholding requirement shall be deemed to include any amount which the
Committee determines, not to exceed the amount determined by using the minimum
federal, state or local marginal income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined. The Fair Market Value of the Shares to be withheld or
delivered shall be determined as of the date that the taxes are required to be
withheld.

11.11. Reserved.

11.12. Exchanges. The Committee may permit the voluntary surrender of all or a
portion of any Award granted under the Plan to be conditioned upon the granting
to the Participant of a new Award for the same or a different type and number of
Shares as the Award surrendered, or may require such voluntary surrender as a
condition precedent to a grant of a new Award to such Participant. Subject to
the provisions of the Plan, such new Award shall be on such other terms and
conditions as are specified by the Committee at the time the new Award is
granted. Upon surrender, the Awards surrendered shall be cancelled and the
Shares previously subject to them shall be available for the grant of other
Awards.

11.13. Repurchase of Shares by the Company. Any Shares purchased or acquired
upon issuance or exercise of an Award may, in the sole discretion of the
Committee, be subject to repurchase by or forfeiture to the Company if and to
the extent and at the repurchase price, if any, specifically set forth in the
Award Agreement pursuant to which the Shares were purchased or acquired.
Certificates representing Shares subject to such repurchase or forfeiture may be
subject to such escrow and stock legend provisions as may be set forth in the
Award Agreement pursuant to which the Shares were purchased or acquired.

11.14. Sale of Option Shares. If any class of equity securities of the Company
is registered pursuant to Section 12 of the Exchange Act, any Participant or
other person exercising or acquiring the Award who is a Section 16 Person shall
not sell or otherwise dispose of the Shares subject to the Award unless at least
six months have elapsed from the date of grant of the Award.

11.15. Confidentiality Agreements. Upon the Company’s request, each Participant
shall execute, prior to or contemporaneously with the grant of any Award
hereunder, the Company’s then current standard form of agreement relating to
nondisclosure of confidential information, noncompetition and/or assignment of
inventions and related matters.

11.16. Compliance with Laws and Regulations. The Plan, the grant, issuance, and
exercise of Awards thereunder, and the obligation of the Company to sell and
deliver the Shares under such Awards, shall be subject to all applicable federal
and state laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Awards issued under the Plan shall not be
exercisable prior to (a) the date upon which the Company shall have registered
the Shares for which Awards may be issued hereunder under the Securities Act,
and (b) the completion of any registration or qualification of such Shares under
state law, or any ruling or regulation of any governmental body which the
Company shall, in its sole discretion, determine to be necessary or advisable in
connection therewith, or alternatively, unless the Company shall have received
an opinion from counsel to the Company stating that the grant, issuance, or
exercise of such Awards may be effected without registering the Shares subject
to such Awards under the Securities Act, or under state or other law.

11.17. Expenses. All expenses and costs in connection with administration of the
Plan shall be borne by the Company.

11.18. Limitation of Liability. The liability of the Company and its Affiliates
under this Plan or in connection with any grant, issuance, or exercise of an
Award is limited to the obligations expressly set forth in the Plan and in any
Award Agreements, and no term or provision of this Plan or of any Award
Agreements shall be construed to impose any further or additional duties,
obligations or costs on the Company and its Affiliates not expressly set forth
in the Plan or the Award Agreements.



--------------------------------------------------------------------------------

12. Amendment, Termination, and Duration.

12.01 Amendment, Suspension, or Termination. The Committee may amend, modify, or
terminate the Plan at any time without further action on the part of the
stockholders of the Company; provided , however, that (a) in no event shall any
amendment be made to the Plan which would cause the Incentive Stock Option
granted hereunder to fail to qualify as incentive stock options under the Code;
(b) any amendment to the Plan which requires the approval of the stockholders of
the Company under the Code or the regulations promulgated thereunder shall be
subject to approval by the stockholders of the Company in accordance with the
Code or such regulations; and (c) any amendment to the Plan which requires the
approval of the stockholders of the Company under any rules promulgated under
the Exchange Act shall be subject to the approval of the stockholders of the
Company in accordance with such rules. In addition, as required by Rule 16b-3 of
the Exchange Act, the provisions of Section 9 regarding the formula for
determining the amount, exercise price, and timing of Non-Employee Director
Options shall in no event be amended more than once every six (6) months, other
than to comport with changes in the Code. No amendment, modification,
suspension, or termination of the Plan shall in any manner adversely affect any
Award previously granted to a Participant under the Plan without the consent of
the Participant or the transferee of such Award. No Award may be granted during
any period of suspension or after termination of the Plan.

With the consent of the Participant affected, the Committee may amend
outstanding Awards or related agreements in a manner not inconsistent with the
Plan. The Committee shall have the right to amend or modify the terms and
provisions of the Plan and of any outstanding Incentive Stock Options granted
under the Plan to the extent necessary to qualify any or all such Incentive
Stock Options for such favorable federal income tax treatment (including
deferral of taxation upon exercise) as may be afforded incentive stock options
under Section 422 of the Code. Notwithstanding any provision of this Plan to the
contrary, if the Committee determines that any Award may not comply with
Section 409A of the Code or may not be exempt from coverage under Section 409A
of the Code, the Committee may amend the Plan and any affected Award Agreement,
or take any other action, without the Participant’s consent, that the Committee
believes necessary or appropriate to (1) exempt the Plan and any Award from
coverage under Section 409A of the Code, or (2) comply with the requirements of
Section 409A of the Code.

12.02. Term of the Plan. The Plan shall become effective on the Effective Date,
subject to the approval of the Plan by the holders of a majority of the shares
of common stock of the Company entitled to vote on, or within twelve months of,
the date of the Plan’s adoption by the Board, and all Awards granted prior to
such approval shall be subject to such approval. The Plan shall terminate on the
tenth anniversary of the Effective Date, or such earlier date as may be
determined by the Board. Termination of the Plan, however, shall not affect the
rights of Participants under Awards previously granted to them, and all
unexpired Awards shall continue in force and operation after termination of the
Plan except as they may lapse or be terminated by their own terms and
conditions.

13. Definitions. As used in this Plan, the following words and phrases shall
have the meanings indicated unless a different meaning is plainly required by
the context:

13.01. Affiliate. “Affiliate” means any corporation or any other entity
(including, but not limited to, partnerships, limited liability corporations and
joint ventures) controlling, controlled by, or under common control with the
Company.

13.02. Affiliated SAR. “Affiliated SAR” means an SAR that is granted in
connection with a related Option, and which automatically will be deemed to be
exercised at the same time that the related Option is exercised. The deemed
exercise of an Affiliated SAR shall not necessitate a reduction in the number of
Shares subject to the related Option, except to the extent of the exercise of
the related Option.

13.03. Associate. “Associate” means any officer, management or associate of the
Company or of an Affiliate, whether such associate is so employed at the time
the Plan is adopted or becomes so employed subsequent to the adoption of the
Plan.

13.04. Award. “Award” means, individually or collectively, a grant under the
Plan of Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted
Stock, Performance Units, or Performance Shares.



--------------------------------------------------------------------------------

13.05. Award Agreement. “Award Agreement” means the written agreement setting
forth the terms and provisions applicable to each Award granted under the Plan.

13.06. Board. “Board” means the Board of Directors of the Company.

13.07. Change in Control. “Change in Control” of the Company shall be deemed to
have occurred if, as a result of a tender offer, merger, consolidation, sale of
assets or contested election, or any combination of the foregoing transactions
(a “Transaction”), the persons who were directors of the Company immediately
before the Transaction shall cease to constitute a majority of the Board or of
any successor to the Company; provided, however, that any Transaction shall not
be deemed to be a change in control if the Transaction causing such change shall
have been approved by the affirmative vote of at least a majority of the members
of the Board in office immediately prior to the change in control.

13.08. Code. “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

13.09. Committee. “Committee” means the committee appointed by the Board
(pursuant to Section 3.01) to administer the Plan.

13.10. Company. “Company” means CheckFree Corporation, a Delaware corporation,
and any current or future Subsidiary or Parent thereof.

13.11. Consultant. “Consultant” means any consultant, adviser, independent
contractor, or other person who provides significant services to the Company or
its Affiliates, but who is neither an Associate nor a Director.

13.12. Covered Officers. “Covered Officers” means those Participants who the
Committee designates, for each Performance Period, in order to maintain
qualified performance-based compensation within the meaning of Code
Section 162(m).

13.13. Director. “Director” means any individual who is a member of the Board.

13.14. Disability. “Disability” means any injury of the body or any disorder of
the body or mind which renders the Participant unable to perform the material
and substantial duties of his regular employment by the Company at the time of
the Company’s termination of employment by the Company. The Company’s
determination that a termination of employment was not a Disability related
Termination of Service may be disputed by the Participant for purposes of any
Award held by the Participant under this Plan upon written notice to the
Company’s Chief Financial Officer within 30 days after termination of
employment. If so disputed, the Company will promptly select a physician, the
Participant will promptly select a physician, and the physicians so selected
will select a third physician (“Independent Physician”) who will make a binding
determination of Disability for purposes of this Plan. The Participant will make
himself available for and submit to examinations by such physicians as may be
directed by the Company. Failure of the Participant to submit to any examination
or failure of the Independent Physician to make his determination within 90 days
after the date of the notice that the Participant disputed the Company’s
determination shall constitute acceptance of the Company’s determination as to
Disability. If the decision of the Independent Physician upholds the Company’s
determination, any outstanding Award held by the Participant shall be
exercisable for 30 days from the date of such decision (but not later than the
expiration of the date of the Award Agreement) to the extent that the Award was
exercisable on the date of the Participant’s termination of employment and
thereafter the Award shall terminate.

13.15. Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934,
as amended. Reference to a specific section of the Exchange Act or regulation
thereunder shall include such section or regulation, any valid regulation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.



--------------------------------------------------------------------------------

13.16. Exercise Price. “Exercise Price” means the price at which a Share may be
purchased by a Participant pursuant to the exercise of an Option.

13.17. Extraordinary Events. “Extraordinary Events” shall mean (a) asset
write-downs; (b) litigation, claims, judgments, or settlements; (c) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (d) accruals for reorganization and restructuring
programs; (e) capital gains and losses, (f) special charges in connection with
mergers and acquisitions; and (g) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial condition and results of operation
appearing or incorporated by reference in the Company’s Annual Report on Form
10-K filed with the Securities and Exchange Commission for the applicable year.

13.18. Fair Market Value. If the Shares are publicly traded, the term “Fair
Market Value” shall mean (a) the closing price quoted in the Nasdaq Stock
Market, if the Shares are so quoted, (b) the last quote reported by Nasdaq for
small-cap issues, if the Shares are so quoted, (c) the mean between the bid and
asked prices as reported by Nasdaq, if the Shares are so quoted, or (d) if the
Shares are listed on another securities exchange, the closing price at which the
Shares are quoted on such exchange, in each case at the close of the Grant Date
or, if there be no quotation or sale on that date, the next trading day after
the Grant Date on which the Shares are quoted or traded. In all other cases,
Fair Market Value of the Shares shall be determined by and in accordance with
procedures established in good faith by the Committee and, with respect to
Incentive Stock Options, conforming to regulations issued by the Internal
Revenue Service regarding incentive stock options.

13.19. Fiscal Year. “Fiscal Year” means the fiscal year of the Company.

13.20. Freestanding SAR. “Freestanding SAR” means an SAR that is granted
independently of any Option.

13.21. Grant Date. “Grant Date” means, with respect to an Award, the date that
the Committee acts to grant the Award or such later date as the Committee shall
specify.

13.22. Incentive Stock Option. “Incentive Stock Option” means an Option to
purchase Shares which is designated as an Incentive Stock Option and is intended
to meet the requirements of section 422 of the Code.

13.23. Non-Employee Director. “Non-Employee Director” means a Director who does
not an Associate of the Company.

13.24. Nonqualified Stock Option. “Nonqualified Stock Option” means an option to
purchase Shares which does not meet the requirements of section 422 of the Code.

13.25. Option. “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.

13.26. Participant. “Participant” means an Associate, Consultant, or
Non-Employee Director who has an outstanding Award.

13.27. Parent. “Parent” shall have the meaning set forth in section 424(e) of
the Code.

13.28. Performance Goal. “Performance Goal” shall mean any one or more of the
following performance criteria:

 

  (a) Income (loss) per common share from continuing operations as disclosed in
the Company’s annual report to stockholders for a particular Fiscal Year;

 

  (b) Income (loss) per common share disclosed in the Company’s annual report to
stockholders for a particular Fiscal Year;



--------------------------------------------------------------------------------

  (c) Income (loss) per common share or income (loss) per common share from
continuing operations, excluding (i) extraordinary charge(s); (ii) any accruals
for restructuring programs, merger integration costs, or merger transaction
costs; and/or (iii) other unusual or infrequent items (whether gains or losses)
as defined by generally accepted accounting principles (GAAP) which are
disclosed as a separate component of income or loss on the face of the income
statement or as may be disclosed in the notes to the financial statements
(hereinafter “EPS”);

 

  (d) Ratio of (i) operating profit, or other objective and specific income
(loss) category results to (ii) average common shares outstanding (adjustments
to (i) in this paragraph may be made at the time of the goal/target
establishment by the Committee in its discretion);

 

  (e) Any of items (a), (b), (c) or (d) on a diluted basis as described in
Statement of Financial Accounting Standards No. 128 including official
interpretations or amendments thereof which may be issued from time to time as
long as such interpretations or amendments are utilized on the face of the
income statement or in the notes to the financial statements disclosed in the
Company’s annual report to stockholders;

 

  (f) Share price;

 

  (g) Total stockholder return expressed on a dollar or percentage basis as is
customarily disclosed in the proxy statement accompanying the notice of annual
meetings of stockholders;

 

  (h) Income (loss) (i) from continuing operations before extraordinary
charge(s), (ii) before extraordinary charge(s), or (iii) net, as the case may
be, adjusted to remove the effect of any accruals for restructuring programs or
other unusual or infrequent items as defined by generally accepted accounting
principles (GAAP) disclosed as a separate component of income on the face of the
income statement or in the notes to the financial statements;

 

  (i) Net income;

 

  (j) Income (loss) before income taxes;

 

  (k) Percentage increase in the (i) number of consumers using the Company’s
billing and payment services, (ii) the number of transactions processed by the
Company, or (iii) the percentage of transactions processed electronically by the
Company, each as disclosed in the Company’s Annual Report on Form 10-K;

 

  (1) Any of items (a) through (k) above with respect to any Parent, Subsidiary,
Affiliate, division, business unit or business group of the Company whether or
not such information is included in the Company’s annual report to stockholders,
proxy statement or notice of annual meeting of stockholders;

 

  (m) Any of items (a) though (k) above with respect to a Performance Period
whether or not such information is included in the Company’s annual report to
stockholders, proxy statement or notice of annual meetings of stockholders;

 

  (n) Total Stockholder Return Ranking Position — meaning the relative placement
of the Company’s Total Stockholder Return compared to those publicly held
companies in the Company’s peer group as established by the Committee prior to
the beginning of a vesting period or such later date as permitted under the
Code. The peer group shall be comprised of not less than six (6) companies,
including the Company; or

 

  (o) Any other objective criteria established by the Committee and approved by
the stockholders of the Company prior to payment of any Award based on the
criteria.



--------------------------------------------------------------------------------

With respect to items (a), (b), (c) and (d) above, other terminology may be used
for “income (loss) per common share” (such as “Basic EPS”, “earnings per common
share”, “diluted EPS”, or “earnings per common share-assuming dilution”) as
contemplated by Statement of Financial Accounting Standards No. 128.

13.29. Performance Period. “Performance Period” means the Fiscal Year except in
the following cases: (a) the Associate’s service period within a Fiscal Year in
the case of a new hire or promoted Associate; or (b) a period of service
determined at the discretion of the Committee prior to the expiration of more
than 25% of the period. Notwithstanding any provision contained herein,
Performance Periods of Awards granted to Section 16 Persons shall exceed six
(6) months in length (or such shorter period as may be permissible while
maintaining compliance with Rule 16b-3).

13.30. Performance Shares. “Performance Share” means a Performance Share granted
to a Participant pursuant to Section 8.

13.31. Performance Unit. “Performance Unit” means a Performance Unit granted to
a Participant pursuant to Section 8.

13.32. Period of Restriction. “Period of Restriction” means the period during
which shares of Restricted Stock are subject to forfeiture and/or restrictions
on transferability; provided , however , that the Period of Restriction on
Shares granted to a Section 16 Person may not lapse until at least six
(6) months after the Grant Date.

13.33. Plan. “Plan” means the CheckFree Corporation 2002 Stock Incentive Plan,
as set forth in this instrument and as hereafter amended from time to time.

13.34. Restricted Stock. “Restricted Stock” means an Award granted to a
Participant pursuant to Section 7.

13.35. Retirement. “Retirement” means, in the case of an Associate, a
Termination of Service by a Participant who has attained the age of at least 59
1/2, who has been continuously employed by the Company for at least five years,
and who has entered into a written confidentiality and non-competition agreement
with the Company (“Retirement Agreement”) in a form acceptable to the Committee
at the time of such termination of employment. With respect to a Consultant, no
Termination of Service shall be deemed to be on account of “Retirement.” With
respect to a Non-Employee Director, “Retirement” means termination of service on
the Committee with the consent of the remaining Directors.

13.36. Rule 16b-3. “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange
Act, as amended, and any future regulation amending, supplementing or
superseding such regulation.

13.37. Section 16 Person. “Section 16 Person” means a person who, with respect
to the Shares, is subject to section 16 of the Exchange Act.

13.38. Securities Act. “Securities Act” means the Securities Act of 1933, as
amended. Reference to a specific section of the Securities Act or regulation
thereunder shall include such section or regulation, any valid regulation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.

13.39. Shares. “Shares” means the shares of the Company’s common stock, $.01 par
value.

13.40. Stock Appreciation Right or SAR. “Stock Appreciation Right” or “SAR”
means an Award, granted alone or in connection with a related Option, that
pursuant to Section 6 is designated as an SAR.

13.41. Subsidiary. “Subsidiary” means any entity in an unbroken chain of
entities beginning with the Company if each of the entities other than the last
entity in the chain then owns fifty percent (50%) or more of the total combined
voting power in one of the other entities in the chain.



--------------------------------------------------------------------------------

13.42. Tandum SAR. “Tandem SAR” means an SAR that is granted in connection with
a related Option, the exercise of which shall require forfeiture of the right to
purchase an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR shall be cancelled to the same extent).

13.43. Termination of Service. “Termination of Service” means (a) in the case of
an Associate, a cessation of the employee-employer relationship between an
Associate and the Company or an Affiliate for any reason, including, but not by
way of limitation, a termination by resignation, discharge, death, Disability,
Retirement, or the disaffiliation of an Affiliate, but excluding, with the
consent of the Committee, any such termination where there is a simultaneous
re-employment by the Company or an Affiliate or where there is a simultaneous
re-engagement of the Associate as a Consultant by the Company or an Affiliate;
(b) in the case of a Consultant, a cessation of the service relationship between
a Consultant and the Company or an Affiliate for any reason, including, but not
by way of limitation, a termination by resignation, discharge, death,
Disability, or the disaffiliation of an Affiliate, but excluding, with the
consent of the Committee, any such termination where there is a simultaneous
re-engagement of the Consultant by the Company or an Affiliate or where there is
a simultaneous re-employment of the Consultant as an Associate by the Company or
an Affiliate; and (c) in the case of a Non-Employee Director, a cessation of the
Non-Employee Director’s service on the Board for any reason. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service.

13.44. Termination of Service For Cause. “Termination of Service For Cause”
means Termination of Service for (a) the commission of an act of dishonesty,
including but not limited to misappropriation of funds or property of the
Company; (b) the engagement in activities or conduct injurious to the reputation
of the Company; (c) the conviction or entry of a guilty or no contest plea to a
misdemeanor involving an act of moral turpitude or a felony; (d) the violation
of any of the terms and conditions of any written agreement the Participant may
have from time to time with the Company (following 30 days’ written notice from
the Company specifying the violation and the Participant’s failure to cure such
violation within such 30-day period); or (e) any refusal to comply with the
written directives, policies or regulations established from time to time by the
Board.

14. Legal Construction.

14.01. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

14.02. Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

14.03. Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies, the Nasdaq National Market,
or national securities exchanges as may be required.

14.04. Compliance with Rule 16b-3. Transactions under this Plan with respect to
Section 16 Persons are intended to comply with all applicable conditions of Rule
16b-3 of the Exchange Act. To the extent any provision of the Plan, Award
Agreement or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable by the Committee.
Notwithstanding any contrary provision of the Plan, if the Committee
specifically determines that compliance with Rule 16b-3 of the Exchange Act no
longer is required, all references in the Plan to Rule 16b-3 of the Exchange Act
shall be null and void.

14.05. Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware.

14.06. Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

 

Adopted: August 8, 2002

   Amended and Restated: July 26, 2007